UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7121



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SOLOMON DUKES, JR., a/k/a Junior,

                                            Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CR-94-589; CA-99-1129)


Submitted:   November 17, 2005         Decided:     November 28, 2005


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Solomon Dukes, Jr., Appellant Pro Se. Robert Hayden Bickerton,
Assistant United States Attorney, Charleston, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Solomon Dukes, Jr., a federal prisoner, seeks to appeal

the district court’s order denying his motion for reconsideration

of its earlier order dismissing his motion to recall judgment

pursuant to Fed. R. Civ. P. 60(b) as a successive motion under 28

U.S.C. § 2255 (2000).    The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.            28 U.S.C.

§ 2253(c)(1) (2000); see Jones v. Braxton, 392 F.3d 683 (4th Cir.

2004);   Reid   v.   Angelone,   369   F.3d   363   (4th   Cir.   2004).   A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                 28 U.S.C.

§ 2253(c)(2) (2000).     This standard is satisfied by demonstrating

that reasonable jurists would find the district court’s assessment

of Dukes’ constitutional claims debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).         We have independently reviewed the

record and conclude that Dukes has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                   DISMISSED


                                   - 2 -